DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on July 11, 2018.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/4/2018, 7/18/2019 and 1/6/2020 have been considered by the examiner.

Drawings
4.	The drawings were received on July 11, 2018.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 12-22 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-22, the prior art fails to disclose or suggest the emboldened and italicized features below:
An automotive electric fluidic pump comprising an electric drive motor which is brushless and electronically commutated, the electric drive motor comprising:

a plurality of stator-sided electro-magnetic coils; 
a printed circuit board arranged to lie in a first transversal plane, the printed circuit board comprising openings arranged therein; 
at least two stator-sided Hall sensors arranged on a proximal side of the printed circuit board to face the permanent-magnetic motorrotor, the at least two stator-sided Hall sensors being arranged eccentrically to detect axial magnetic fields of the plurality of rotor poles; and 
a ferromagnetic back iron member arranged at a distal side of the printed circuit board to provide a direct magnetic coupling of the at least two stator-sided Hall sensors with each other, the ferromagnetic back iron member comprising axial protrusions, a respective one of the axial protrusions being arranged to extend into a respective one of the openings of the printed circuit board, each axial protrusion being arranged to face a respective one of the at least two stator-sided Hall sensors.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malvasi et al (EP2701291A1) deals with an electric fluidic pump for a vehicle, Joschko et al (EP2450575A1) deals with an electric-motorised motor vehicle fluid pump, Joschko et al (EP2704299A1) deals with an electric fluid pump for a motorised vehicle, Aubry et al (FR2998734A1) deals with an electric motor having a hall .

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838